DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the submission received August 25, 2022. No claims are amended, newly added or canceled. Claims 1-16 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US
2017/0010411, hereinafter referred to as “OFS ‘411”) in view of Simoff et al. (US 2017/0204290,
hereinafter referred to as “OFS ‘290”).
With respect to claim 1, OFS '411 discloses an optical fiber (para [0006]: Disclosed
herein is an optical fiber having at least two polymer coatings) comprising an optical core region
(Fig.1; para {0006}: the optical fiber comprising: an optical fiber comprising a glass optical core);
a cladding layer surrounding the optical core region (Fig. 1 shows the cladding layer
surrounding the optical core region; para [0006]: a glass cladding); and
silicone polymer coating disposed on and in intimate contact with the cladding layer
(para [0006}: a first polymer coating comprised of a silicone polymer covering and in intimate
contact with the glass cladding;), the silicone polymer coating having a UV absorbance of less
than about 0.5 Au (para (0028): The sufficiently-cured first polymer coatings can have a UV
absorbance ranging from 0.01 to 1 (0.0004 to 0.04/micrometers (pm)) at a wavelength of 248
nm) at wavelengths used for grating inscription (para [0018]: Write-through coatings are
generally transparent to UV light (Le., light having a wavelength of 100 nanometers to 400
nanometers, preferably 200 to 365 nanometers); para [0019]:so that a grating can be written
into the glass by UV radiation.) and a thermal stability at temperatures up to about 150 C (para
[0018}: Silicone polymers are useful as a fiber coating for harsh environment applications
because silicone polymers have a wide range of use temperature (e.g., from -100 C to 250 C,
preferably from -115 C to 204 C).).
OFS ‘411 fails to disclose the polymer coating is a vinyl group-containing silicone.
However, OFS ‘290 discloses the polymer coating is a vinyl group-containing silicone
(para [0002]: Disclosed herein are ultraviolet (UV) curable silsesquioxane-containing write-
through optical fiber coatings for fabrication of optical fiber Bragg gratings and the fibers made
therefrom; para [0020]: Silsesquioxanes. These molecules have rigid, thermally stable silicon-
oxygen frameworks whose structures and characteristics are intermediate between those of
silica glass and silicone polymer; para [0023]: As with all silsesquioxanes, these molecules have
rigid, thermally stable silicon-oxygen frameworks with an oxygen to silicon ratio of 1.5, and most
contain covalently-bound organic (and sometimes inorganic) groups that provide an outer layer
comprising, for example, hydrocarbons e.g., vinyl). It would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to utilize the vinyl
group-containing silicone disclosed by OFS '290 to the optical fiber disclosed by OFS '411 for
improved write-through coatings (See OFS '290. para [0005)).
With respect to claim 2, OFS '411 in view of OFS '290 discloses the optical fiber as
defined in claim 1. The portion of OFS '290 relied upon further discloses wherein the vinyl
group-containing silicone polymer coating comprises a radical polymerization-type vinyl!-silicone
polymer (para [0023]: the R group on the silicon atom is a reactive functional group that can
participate in UV initiated polymerization and includes an acrylate, a methacrylate, a vinyl, a
vinyl ether, a thiol or an epoxide, a hydroxyl, or combinations thereof.).
With respect to claim 3, OFS ‘411 in view of OFS ‘290 disclose the optical fiber as
defined in claim 1. The portion of OFS '290 relied upon further discloses wherein the vinyl
group-containing silicone polymer coating is cured at an energy of at least 1 J /cm*2 (para
[0007]: a coating composition comprising a silsesquioxane component having one or more
reactive functional groups that render it curable using ultraviolet radiation; where the one or
more reactive functional groups are selected from the group consisting of an acrylate, a vinyl
ether, or an epoxy; para [0041]:The crosslinking of the composition may be conducted using a
UV radiation dosage having an energy density of 0.1 to 15 joule per square centimeter (J/cm‘2
after it is disposed onto an optical fiber.).
With respect to claim 4, OFS '411 in view of OFS '290 disclose the optical fiber as
defined in claim 3. The portion of OFS ‘290 relied upon further discloses wherein the vinyl
group-containing silicone polymer coating is cured at an energy of about 14 J /cm*2 (para
[0007]: a coating composition comprising a silsesquioxane component having one or more
reactive functional groups that render it curable using ultraviolet radiation; where the one or
more reactive functional groups are selected from the group consisting of an acrylate, a vinyl
ether, or an epoxy; para [(0041}:The crosslinking of the composition may be conducted using a
UV radiation dosage having an energy density of 0.1 to 15 joule per square centimeter (J/cm*2)
after it is disposed onto an optical fiber.).
With respect to claim 5, OFS '411 in view of OFS ‘290 disclose the optical fiber as
defined in claim 1. OFS '411 further discloses wherein the optical core and cladding layer
comprise a glass material (para [0006): an optical fiber comprising a glass optical core and a
glass cladding).
With respect to claim 6, OFS ‘411 in view of OFS '290 disclose the optical fiber as
defined in claim 1. OFS ‘411 discloses wherein the optical fiber further comprises a high-
temperature thermoplastic cabling polymer jacket extruded over the silicone polymer coating
(para [0020): a third polymer coating can be disposed on and in intimate contact with the
second polymer coating. The third polymer coating can be an up-buffer coating, which can be
used to protect the second polymer coating. Examples of up-buffer coatings include, but are not
limited to, poly(ethene-co-tetrafluoroethene (ETFE), fluorinated ethylene propylene (FEP),
polyvinylidene fluoride (PVDF), polyether ether ketone (PEEK), and polyfluoroalkoxy (PFA).).
The portion of OFS '290 previously relied upon further discloses the polymer coating is the vinyl
group-containing silicone polymer coating (para [0007]: a coating composition comprising a sitsesquioxane component having one or more reactive functional groups that render it curable using ultraviolet radiation; where the one or more reactive functional groups are selected from the group consisting of an acrylate, a vinyl ether, or an epoxy).
	With respect to claim 7, OFS '411 in view of OFS '290 disclose the optical fiber as
defined in claim 6. OFS ‘411 further discloses wherein the high-temperature thermoplastic
cabling polymer jacket comprises a material selected from the group consisting of: polyether-
ether-ketone (PEEK), ethylene tetrafluoroethylene (ETFE), fluorinated ethylene propylene
(FEP), polyvinylidene fluoride (PVDF), and perfluoroalkoxy (PFA) (para [0020):a third polymer
coating can be disposed on and in intimate contact with the second polymer coating. The third
polymer coating can be an up-buffer coating, which can be used to protect the second polymer
coating. Examples of up-buffer coatings include, but are not limited to, poly(ethene-co-
tetrafluoroethene (ETFE), fluorinated ethylene propylene (FEP), polyvinylidene fluoride (PVDF),
polyether ether ketone (PEEK), and polyfluoroalkoxy (PFA).).
With respect to claim 8, OFS '411 in view of OFS ‘290 disclose the optical fiber as
defined in claim 1. OFS ‘411 further discloses wherein polymer coating comprises a
dual-layer coating (para (0007): a first polymer coating comprised of a silicone polymer covering
and in intimate contact with the glass cladding; and a second polymer coating covering and in
intimate contact with the first polymer coating.) including: an inner primary layer of polymer
exhibiting a pliable form (para [0023]: The first polymer coating can be RTV615. The first
polymer coating can remain flexible at temperatures of 115 to 204' C.); and an outer secondary
layer of polymer exhibiting a rigid form, the outer secondary layer included to improve
mechanical handling of the optical fiber (para [0003]: and subsequent recoating to restore
mechanical robustness afforded by a protective polymer layer; para [0025]: the second polymer
coating has a hardness of 0.01 to 0.40 gigapascal (GPa), measured by nanoindentation
method. In an embodiment, the second polymer coating has a Young's modulus of 0.01 to 4
GPa, at 25 C., as measured by nanoindentation method). OFS ' 290 further discloses the
coating polymer are vinyl group containing silicone polymer (para [0007]: a coating composition
comprising a sitsesquioxane component having one or more reactive functional groups that
render it curable using ultraviolet radiation; where the one or more reactive functional groups
are selected from the group consisting of an acrylate, a vinyl ether, or an epoxy).
With respect to claim 9, OFS '411 in view of OFS ‘290 disclose the optical fiber as
defined in claim 8. OFS '411 further discloses wherein the inner primary layer and the outer
secondary layer each comprise a thickness on the order of 10 -20 um (para (0029): the first
polymer coating can have a thickness on the optical fiber of between 20 and 80
micrometers...the second polymer coating can have a thickness on the optical fiber of between
2 and 35 micrometers).
With respect to claim 10, OFS '411 in view of OFS ‘290 disclose the optical fiber as
defined in claim 8. OFS '411 further discloses wherein the optical fiber further comprises a high-
temperature thermoplastic cabling polymer jacket extruded over the outer secondary layer of the vinyl group-containing silicone polymer coating (para [0020}:a third polymer coating can be
disposed on and in intimate contact with the second polymer coating. The third polymer coating
can be an up-buffer coating, which can be used to protect the second polymer coating.
Examples of up-buffer coatings include, but are not limited to, poly(ethene-co-tetrafluoroethene
(ETFE), fluorinated ethylene propylene (FEP), polyvinylidene fluoride (PVDF), polyether ether
ketone (PEEK), and polyfluoroalkoxy (PFA)).
With respect to claim 11, OFS ‘411 in view of OFS '290 disclose the optical fiber as
defined in claim 10. OFS ‘411 further discloses wherein the high temperature thermoplastic
cabling polymer jacket comprises a material selected from the group consisting of: polyether-
ether-ketone (PEEK), ethylene tetrafluoroethylene (ETFE), fluorinated ethylene proplylene
(FEP), polyvinylidene fluoride (PVDF), and perfluoroalkoxy (PFA) (para [0020):a third polymer
coating can be disposed on and in intimate contact with the second polymer coating. The third
polymer coating can be an up-buffer coating, which can be used to protect the second polymer
coating. Examples of up-buffer coatings include, but are not limited to, poly(ethene-co-
tetrafluoroethene (ETFE), fluorinated ethylene propylene (FEP), polyvinylidene fluoride (PVDF),
polyether ether ketone (PEEK), and polyfluoroalkoxy (PFA)).
With respect to Regarding claim 12, OFS '411 a method of fabricating an optical fiber
(para [0006]: Disclosed herein is an optical fiber having at least two polymer coatings)
comprising the steps of: a) providing an initial fiber having a core region (Fig.1; para [0006]: the
optical fiber comprising: an optical fiber comprising a glass optical core) and a cladding layer
surrounding the core region (Fig. 1 shows the cladding layer surrounding the optical core region;
para [0006]: a glass cladding); b) applying a silicone polymer over the cladding layer (para
{0006): a first polymer coating comprised of a silicone polymer covering and in intimate contact
with the glass cladding; para [0010]: application of a silicone coating precursor to the optical
fiber; curing of the silicone coating precursor, to form a silicone polymer coated fiber); and
C) curing silicone polymer into a write-through coating (para [0010):curing of the silicone coating
precursor, to form a silicone polymer coated fiber) having a UV absorbance of less than 0.5 Au
(para (0028): The sufficiently-cured first polymer coatings can have a UV absorbance ranging
from 0.01 to | (0.0004 to 0.04/micrometers (pm)) at a wavelength of 248 nm) at wavelengths
used for grating inscription (para [0018): Write-through coatings are generally transparent to UV
light (Le., light having a wavelength of 100 nanometers to 400 nanometers, preferably 200 to
365 nanometers); para [0019]:so that a grating can be written into the glass by UV radiation.)
and a thermal stability at temperatures up to about 150 C (para [0018]: Silicone polymers are
useful as a fiber coating for harsh environment applications because silicone polymers have a
wide range of use temperature (e.g., from -100 C to 250 C, preferably from -115 C to 204
C)). OFS '411 fails to disclose the polymer coating is a vinyl group-containing silicone polymer liquid material. However, OFS '290 discloses the polymer coating is a vinyl group-containing silicone polymer liquid material (para [0009]: FIG. 1 shows UV absorbance of selected commercial liquid UV-curable cage-type silsesquioxane components; para (0020):
Silsesquioxanes... These molecules have rigid, thermally stable silicon-oxygen frameworks
whose structures and characteristics are intermediate between those of silica glass and silicone
polymer; para [0023]: As with all silsesquioxanes, these molecules have rigid, thermally stable
silicon-oxygen frameworks with an oxygen to silicon ratio of 1.5, and most contain covalently-
bound organic (and sometimes inorganic) groups that provide an outer layer comprising, for
example, hydrocarbons e.g., vinyl). It would have been obvious to one having ordinary skill in
the art before the effective filing date of the claimed invention to utilize the vinyl group-
containing silicone polymer liquid material disclosed by OFS ‘290 to the method disclosed by
OFS '411 for improved write-through coatings (See OFS ‘290, para [(0005)}).
With respect to claim 13, OFS '411 in view of OFS '290 discloses the method as defined
in claim 12. OFS ‘411 further discloses wherein the method further comprises the step of writing
one or more fiber Bragg gratings (para [0017]: The optical devices can be a grating, preferably
a fiber Bragg grating.) into the initial fiber through the write-through coating by exposing the fiber
to a pattern of ultraviolet radiation (para {0018]: Write-through coatings are generally
transparent to UV light (Le., light having a wavelength of 100 nanometers to 400 nanometers,
preferably 200 to 365 nanometers), allowing the UV light to write a desired pattern, such as a
grating, onto or into the optical fiber.).
With respect to claim 14, OFS '411 in view of OFS ‘290 discloses the method as defined
in claim 12. OFS ‘411 further discloses wherein the method further comprises the steps of:
applying a second portion of polymer over the write-through coating formed in step c)(para
[0009]: applying a second coating precursor around the silicone polymer coated fiber; curing the
second coating precursor, to form a second polymer coating); and curing the second portion
polymer (para [0009]: curing the second coating precursor, to form a second polymer coating) to
form an outer write-through coating having a UV absorbance of less than 0.5 Au (para [0028]:
The sufficiently-cured second polymer coatings can have a UV absorbance ranging from 0.2 to
1 (0.008 to 0.04/um) at a wavelength of 248 nm,) at wavelengths used for grating inscription
(para [0018]: Write-through coatings are generally transparent to UV light (Le., light having a
wavelength of 100 nanometers to 400 nanometers, preferably 200 to 365 nanometers); para
[0019]:so that a grating can be written into the glass by UV radiation.) and a thermal stability at
temperatures up to about 150 C (para [0018]: Silicone polymers are useful as a fiber coating for
harsh environment applications because silicone polymers have a wide range of use
temperature (e.g., from -100 C to 250 C, preferably from -115 C to 204 C).). The portion of OFS
'290 relied upon further discloses the polymer coating is a vinyl group-containing silicone
polymer liquid material (para [0009]: FIG. 1 shows UV absorbance of selected commercial liquid
UV-curable cage-type silsesquioxane components; para [0020]: Silsesquioxanes... These
molecules have rigid, thermally stable silicon-oxygen frameworks whose structures and
characteristics are intermediate between those of silica glass and silicone polymer; para [0023):
As with all sitsesquioxanes, these molecules have rigid, thermally stable silicon-oxygen
frameworks with an oxygen to silicon ratio of 1.5, and most contain covalently-bound organic
(and sometimes inorganic) groups that provide an outer layer comprising, for example,
hydrocarbons e.g., vinyl).
With respect to claim 15, OFS '411 in view of OFS '290 discloses the method as defined
in claim 12. The portion of OFS ‘290 relied upon further discloses wherein the curing step is
performed at an energy of at least 1 J /em*2 (para [0007]: a coating composition comprising a
silsesquioxane component having one or more reactive functional groups that render it curable
using ultraviolet radiation; where the one or more reactive functional groups are selected from
the group consisting of an acrylate, a vinyl ether, or an epoxy; para [0041]:The crosslinking of
the composition may be conducted using a UV radiation dosage having an energy density of 0.1
to 15 joule per square centimeter (J/cm*2) after it is disposed onto an optical fiber.)
With respect to claim 16, OFS '411 in view of OFS '290 discloses the method as defined
in claim 15. The portion of OFS '290 relied upon further discloses wherein the curing step is
performed at an energy of about 14 J /cm42 (para [0007]: a coating composition comprising a
silsesquioxane component having one or more reactive functional groups that render it curable
using ultraviolet radiation; where the one or more reactive functional groups are selected from
the group consisting of an acrylate, a vinyl ether, or an epoxy; para 0041]:The crosslinking of
the composition may be conducted using a UV radiation dosage having an energy density of 0.1
to 15 joule per square centimeter (J/cm*2) after it is disposed onto an optical fiber).
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant argues, see pages 6-7 in the remarks received August 25, 2022, that Simoff does not disclose or suggest the use of “vinyl-group containing silicon”, merely describing use of a “vinyl ether” as a coating material. Applicant further argues, relying on Exhibit I, that vinyl ether can be used as an adhesive, and Simoff refers to the advantages of the adhesive properties. Applicant lastly argues that the instant invention is directed to a specific WTC that is not “tacky” and does not have an adhesive attribute, relying on paragraph 0006 of the specification. For these reasons, Applicant argue the claims are allowable.
The examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tacky/adhesive qualities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Simoff discloses not only vinyl ethers, but also vinyl. See for example Simoff’s claim 3. Since Simoff teaches both vinyl and vinyl ethers, applicant’s arguments directed to vinyl ethers specifically are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874